DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1, 5, 10, 15 -17 and 20 have been amended.
Claims 2-4, 6-9, 11-14, 18 and 19 have been previously presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 10 and 17 each recite the phrase “…the intersection point is within the at least one polygon based at least in part on in a parametric plane equation.“ without providing sufficient description that clarifies or quantifies which portion or amount of the recited polygon is based on the parametric plane equation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al.(hereinafter “Ikeda”, US 20200294316) in view of Lazor et al.(hereinafter “Lazor”, US Patent 10,025,375) in further view of Kanemaru et al.(hereinafter “Kanemaru”, US 2015/0243084).
Regarding claim 1, Ikeda teaches a display system (Fig. 59: 900), comprising: 
a tabletop model (Fig. 30: 10B), including: 
a horizontal display (Fig. 45: 10) that is configured to display a two-dimensional digital map (Fig. 45: 10B); and 
a three-dimensional physical model that is configured to overlay the two-dimensional digital map (0303 lines 8-11); and 
a mobile device comprising a camera, wherein the mobile device is configured to generate a camera image and overlay the camera image with a model image of a three-dimensional digital model (0303 lines 1-11, 0322 lines 13-16 and Fig. 45: 15); 
wherein, the display system (Fig. 59: 900) is configured to: 
receive a selection of an object from a device of the display system (0382 lines 1-8 and Fig. 27). However, Ikeda fails to teach synchronize a change to the tabletop model and the three-dimensional digital model, wherein each change reflects the selection of the object, wherein the three-dimensional digital model is trained using a marker to determine a position, a scale, and a rotation of the three-dimensional digital model. Lazor teaches synchronize a change to the tabletop model and the three-dimensional digital model, wherein each change reflects the selection of the object (col. 2 lines 38-43, col. 6 lines 22-33 and Figs. 3&4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed digital model of Ikeda with the displayed object change provided by Lazor because this modification would enhance the visual appeal of a mixed reality environment space through enabling virtual objects to be displayed and manipulated using user interactions with respective physical models within the space. However, Ikeda and Lazor fail to teach wherein the three-dimensional digital model is trained using a marker to determine a position, a scale, and a rotation of the three-dimensional digital model.
Kanemaru teaches wherein the three-dimensional digital model is trained using a marker to determine a position, a scale, and a rotation of the three-dimensional digital model (0045 lines 1-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed digital model of Ikeda and displayed object change of Lazor with the marker provided by Kanemaru because this modification would reduce visual discontinuities of rendered digital objects within a scene through adjusting the position of the object in relation to nearby associated markers thereby avoiding misalignment of a plurality the objects within the scene.
Regarding claim 2, Ikeda teaches wherein the two-dimensional digital map includes a two-dimensional digital object (Fig. 45: 10B and Fig. 46: 20B).  
Regarding claim 3, Ikeda fails to teach wherein the change to the tabletop model includes a change to the two-dimensional digital object. Lazor teaches wherein the change to the tabletop model includes a change to the two-dimensional digital object (Fig. 3: 341b and Fig. 4: 441b). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed digital model of Ikeda and displayed object change of Lazor with the marker provided by Kanemaru because this modification would reduce visual discontinuities of rendered digital objects within a scene through adjusting the position of the object in relation to nearby associated markers thereby avoiding misalignment of a plurality the objects within the scene.
Regarding claim 4, Ikeda teaches wherein the object is a building and the two-dimensional digital object is a footprint of the building (Fig. 47: 20C).  
Regarding claim 5, Ikeda teaches wherein the three-dimensional physical model includes a three-dimensional physical object (Fig. 30: 10B).  
Regarding claim 6, Ikeda teaches wherein the three-dimensional physical object is aligned with the two-dimensional digital object (Fig. 30: 20A).  
Regarding claim 7, Ikeda teaches wherein the three-dimensional physical model is transparent or translucent (0334 lines 8-9).  
Regarding claim 8, Ikeda teaches wherein the three-dimensional digital model is a digital representation of the three-dimensional physical model (Fig. 34: 10C).  
Regarding claim 9, Ikeda teaches wherein the three-dimensional digital model includes a three-dimensional digital object (Fig. 47: 20E).   
Regarding claims 11 and 18, Ikeda teaches herein receiving a selection of an object from a device of the display system includes receiving a selection of a three-dimensional digital object from the mobile device (Fig. 47).  
Regarding claim 12, Ikeda teaches wherein the change to the three-dimensional digital model includes a change to the three-dimensional digital object (Fig. 47: 15).  
Regarding claim 13, Ikeda teaches comprising a vertical display that is configured to display a second two-dimensional digital map that includes a two-dimensional digital object, wherein a selection of an object includes a selection of the two-dimensional digital object (Fig. 45).  
Regarding claims 14 and 19, Ikeda teaches wherein a change includes at least one of a change in brightness, intensity, color. tint, or hue (0148 lines 1-15).  
Regarding claim 16, Ikeda teaches a method (0009 lines 1-8), comprising: 
receiving a selection of an object from a device of a display system (0382 lines 1-8 and Fig. 27); and 22 45387397.284294850 (35136-1592) 
wherein the tabletop model (Fig. 30: 10B) includes: 
a horizontal display (Fig. 45: 10) that is configured to display a two-dimensional digital map, wherein the two-dimensional digital map includes a two-dimensional digital object (Fig. 45: 10B); and 
a three-dimensional physical model that is configured to overlay the two-dimensional digital map, wherein the three-dimensional physical model includes a three-dimensional physical object, wherein the three-dimensional physical object overlays the two-dimensional digital object (0303 lines 8-11), wherein the three-dimensional physical model is transparent or translucent (0334 lines 8-9); and 
wherein the three-dimensional digital model is loaded on a mobile device comprising a camera, wherein the mobile device is configured to generate a camera image and overlay the camera image with a model image of the three-dimensional digital model (0303 lines 1-11, 0322 lines 13-16 and Fig. 45: 15), wherein the three-dimensional digital model is a digital representation of the three-dimensional physical model, wherein the three-dimensional digital model includes a three-dimensional digital object (Fig. 34: 10C). However, Ikeda fails to teach synchronize a change to the tabletop model and the three-dimensional digital model, wherein each change reflects the selection of the object, wherein the three-dimensional digital model is trained using a marker to determine a position, a scale, and a rotation of the three-dimensional digital model. Lazor teaches synchronize a change to the tabletop model and the three-dimensional digital model, wherein each change reflects the selection of the object (col. 2 lines 38-43, col. 6 lines 22-33 and Figs. 3&4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed digital model of Ikeda with the displayed object change provided by Lazor because this modification would enhance the visual appeal of a mixed reality environment space through enabling virtual objects to be displayed and manipulated using user interactions with respective physical models within the space. However, Ikeda and Lazor fail to teach wherein the three-dimensional digital model is trained using a marker to determine a position, a scale, and a rotation of the three-dimensional digital model.
Kanemaru teaches wherein the three-dimensional digital model is trained using a marker to determine a position, a scale, and a rotation of the three-dimensional digital model (0045 lines 1-15). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed digital model of Ikeda and displayed object change of Lazor with the marker provided by Kanemaru because this modification would reduce visual discontinuities of rendered digital objects within a scene through adjusting the position of the object in relation to nearby associated markers thereby avoiding misalignment of a plurality the objects within the scene.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Lazor, in further view of Kanemaru and in further view of Poser et al.(hereinafter “Poser”, US Patent 10,551,280).
Regarding claim 15, Ikeda, Lazor and Kanemaru fail to teach wherein the three-dimensional digital model is loaded to the mobile device after a session is initiated and a user associated with the mobile device is authenticated. Poser teaches wherein the three-dimensional digital model is loaded to the mobile device after a session is initiated and a user associated with the mobile device is authenticated (col. 22 lines 47-65 and col. 24 lines 16-26). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed digital model of Ikeda, displayed object change of Lazor and marker provided by Kanemaru with the authentication of Poser because this modification protects the confidentiality associated with generated three dimensional models through providing the model objects only to authenticated users that have access to the objects on a mobile device.
Regarding claim 20, Ikeda, Lazor and Kanemaru fail to teach in response to joining a session and authenticating a user associated with the mobile device, the three-dimensional digital model onto the mobile device. Poser teaches in response to joining a session and authenticating a user associated with the mobile device, the three-dimensional digital model onto the mobile device (col. 24 lines 16-26). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed digital model of Ikeda, displayed object change of Lazor and marker provided by Kanemaru with the authentication of Poser because this modification protects the confidentiality associated with generated three dimensional models through providing the model objects only to authenticated users that have access to the objects on a mobile device.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to claims 1, 5, 10, 15 -17 and 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649